Citation Nr: 0920859	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-20 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for respiratory 
disorders, to include allergic rhinitis, sinusitis and 
asthma.

2. Entitlement to service connection for fibromyalgia.  

3. Entitlement to service connection for a psychiatric 
disability, including anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1991 to 
September 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for respiratory conditions (including allergy, 
sinusitis, and asthma); fibromyalgia; and anxiety and 
depression.  

The issues of service connection  fibromyalgia and a 
psychiatric disability, including anxiety and depression, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. Allergic rhinitis was noted on examination prior to 
service entry and did not increase in severity during 
service.  

2. A clear preponderance of the evidence is against a finding 
that any other current respiratory disorder, including 
sinusitis and/or asthma had its onset in service or is 
otherwise related to active duty.  




CONCLUSION OF LAW

A chronic respiratory disorder, including allergic rhinitis, 
sinusitis and/or asthma, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

In July 2002 and October 2003 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  In the July 2002 letter, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate his claim for service connection).  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The October 2008 letter also informed 
the Veteran of the process by which initial disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has been able to participate effectively in the 
processing of his claims.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2006).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

A medical examination is not needed to make a decision in 
this case.  As explained below, the evidence does not show 
that the Veteran's pre-existing allergic rhinitis increased 
in severity during service; also, the evidence shows his 
sinusitis and asthma are not related to service.  VA's duty 
to assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  However, aggravation is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).  It is "a lasting worsening of the 
condition" that is required, meaning a worsening that 
existed not only at the time of separation but one that still 
exists currently.  Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997).  

III. Analysis

	A. Allergic rhinitis

The Veteran contended in his June 2002 claim that his 
allergies were related to his service.  On page three of his 
August 2003 notice of disagreement, he stated that he was not 
given a respirator when given the job of attending to any 
fires that might be caused by welding.  On page four, he 
listed exposures to things he thought might cause respiratory 
problems: 

Asbestos, lead paint, all manners of solvents, 
ancient dust particles, depleted uranium, 
pesticides, paint, helicopter jet exhaust, boiler 
engine exhaust, all manners of fuels, fouled air 
filled with fumes and close quarter proximity to 
other Gulf War veterans who may have been exposed 
or contracted something.  

On page five he admitted he used marijuana, which eventually 
led to his general discharge under honorable conditions.  At 
the February 2009 Board hearing, the Veteran stated that he 
had started seeing an allergy specialist after being 
diagnosed with asthma.  (Board transcript, p 26.)  The 
Veteran essentially stated that his respiratory problems were 
aggravated by his service.  Id.  

On physical examination prior to his service entry in June 
1990, the Veteran indicated on his report of medical history 
that he was currently taking allergy medication, suffered 
from throat trouble and chest pains.  The physician's summary 
following examination shows that he was allergic to pollen 
and had some food allergies.  He would experience mild chest 
pain with breathing.  

The Veteran was given a June 1991 physical examination for 
submarine duty.  The physician noted at this time the Veteran 
had "recruit crud."  He also had seasonal allergic rhinitis 
which was controlled with over-the-counter medications; no 
allergen challenge test was given.  As the Veteran reported 
no antibiotic treatment, the physician wrote "doubt he ever 
had sinusitis."  The Veteran also reported he may have up to 
six colds a year lasting up to one week each.  A June 1991 
chest radiologic report showed no significant abnormalities 
were noted.  

A dental health questionnaire (signed both in February 1993 
and September 1993) showed the Veteran reported hay fever and 
sinus problems.  He was not being treated, but currently had 
a cold and reported no known allergies.  He stated he was a 
smoker of cigarettes (approximately 10 per day) since the age 
of 13 years.  

The Veteran's September 1993 separation examination showed 
the Veteran reported occasional sore throat or allergic 
rhinitis, especially in spring and fall.  He reported 
suffering with a cough and from colds.  

In March 1998, the Veteran was assessed with sinusitis with 
underlying allergic rhinitis in a private medical record; it 
was also noted that he continued to smoke.  A May 1999 
private medical record shows an assessment of pharyngitis 
secondary to recurrent allergic rhinitis.  A November 2000 
private medical record showed the Veteran had ongoing 
respiratory symptoms and felt he had used over-the-counter 
products too long.  The assessment was an upper respiratory 
infection.  In April 2001, another private record shows the 
Veteran was not taking his allergy medications.  The 
assessment was allergic rhinitis.  

An early April 2002 private allergist's letter states that 
the Veteran "has had more and more chest symptoms in the 
last couple of years" and "has developed significant 
allergies, possibly contributing in causing his asthma."  
This letter also states the Veteran's hay fever type symptoms 
"used to be more seasonal, but now seem to occur more year 
round."  This letter states he quit smoking three years ago.  
A family history of allergy was noted.  A follow up letter 
from the same month states the Veteran underwent allergy 
testing and showed very strong reactions to pollens, animals, 
and mold spores.  The private allergist recommended allergy 
shots.  A May 2002 letter from the allergist shows the 
Veteran's chest and nasal symptoms were improving with 
allergy medication and shots.  

A May 2007 VA history and physical examination report notes 
the Veteran smoked one pack per day for 14 years.  An 
assessment was made for allergic rhinitis.  A June 2007 VA 
psychiatry note shows the Veteran admitted to smoking 
marijuana daily.  A March 2009 letter from a private doctor 
notes that the Veteran was currently being treated for 
tobacco use.  

The Veteran's allergic rhinitis was noted on examination 
prior to his entry into service.  The Board must determine 
whether the allergic rhinitis was aggravated in service.  A 
lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003.  For this 
determination, the Board relies on the fact that there were 
no treatment records addressing complaints of allergic 
rhinitis.  There is no competent evidence that the Veteran's 
allergic rhinitis worsened during service; in fact the April 
2002 allergist's letter states the chest symptoms only 
increased "in the last couple of years."  

The evidence shows that the Veteran was first treated for his 
allergic rhinitis in March 1998, several years after service 
and that he continued to smoke.  It was not until April 2002 
the Veteran began to develop "significant allergies" and 
allergy testing and shots were required.  A March 2009 letter 
shows the Veteran continues to use tobacco.  For these 
reasons, the Board finds the Veteran's allergic rhinitis was 
not aggravated during the Veteran' service.  

The Veteran asserts his allergies worsened in service.  While 
he is competent to relate his experiences, as a layperson, he 
has no competence to give a medical opinion or diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The assertion of worsening allergies in 
service (which the Veteran is competent to describe) has not 
been associated with any increase in pathology.  His 
statements of increase in pathology in service have no 
support in the clinical record from that period and are 
inconsistent with the clinical evidence reflecting a more 
recent increase in allergy symptoms.  

In sum, the Board finds that the Veteran's allergic rhinitis 
existed prior to service and was not aggravated by service.  
s the current allergic rhinitis does not owe its etiology to 
service, compensation is not warranted.  

B. Other respiratory disorders, to include sinusitis and 
asthma

No treatment for sinusitis or asthma found in the Veteran's 
service treatment records.  The Veteran stated he had sinus 
problems on a dental health questionnaire from 1993.  

In February 1998, a private medical record showed the Veteran 
had an assessment of an upper respiratory infection and 
sinusitis.  The record reads: "Stop smoking!"  In March 
1998, the Veteran was assessed with sinusitis with underlying 
allergic rhinitis; it was also noted that he continued to 
smoke.  In May 1999, a private medical record shows the 
Veteran was assessed with pharyngitis secondary to recurrent 
allergic rhinitis.  A month later, a private medical record 
showed the Veteran was assessed with sinusitis and fatigue.  

A February 2002 private phone note shows the Veteran was 
treated for bronchitis with asthma complications at a private 
hospital.  An early April 2002 private allergist's letter 
showed the Veteran had increasing problems with asthma 
leading to an emergency room visit; he was scheduled for 
allergy testing.  This letter presumes "acute sinusitis" to 
be associated with asthma.  It also opines that the Veteran's 
allergies "possibly" contribute to causing his asthma.  A 
later April 2002 letter showed the Veteran's chest and nasal 
symptoms to be improving significantly.  

The Board finds that service connection for respiratory 
disorders, to include sinusitis and asthma, is not warranted 
because there is no showing that any respiratory disorders 
are related to service.  The early April 2002 letter 
certainly suggests that both sinusitis and asthma are 
associated with allergies; however, there is no competent 
evidence of a nexus between these conditions and the 
Veteran's service.  

No service treatment records show the Veteran was treated for 
sinusitis or asthma in service.  The June 1991 physical 
specifically states that the Veteran reported no antibiotic 
treatment and as a result the physician wrote "doubt he ever 
had sinusitis."  The Veteran was treated for sinusitis from 
February to March 1998, once in June 1999, and once in April 
2002 (where it was specifically described as "acute").  The 
early April 2002 letter from the allergist shows the Veteran 
was not diagnosed with asthma until April 2002.  

Although the Veteran is competent to state that he had 
respiratory problems in service and has had them since 
service, he has no competence to give a medical opinion or 
diagnosis or etiology of a disorder.  Espiritu, 2 Vet. App. 
at 494.  As the preponderance of the evidence is against the 
Veteran's claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008).  Therefore, the claim must be denied.  


ORDER

Entitlement to service connection for respiratory disorders, 
to include allergic rhinitis, sinusitis and asthma, is 
denied.  


REMAND

The Veteran asserts that his diagnosed fibromyalgia is 
related to service.  The basic criteria for service 
connection under 38 C.F.R. § 3.317(a)(1)(i) requires that a 
Persian Gulf Veteran serve in the Southwest Asia theater of 
operations.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2) (2008).  

The Veteran has stated several times that he was on 
deployment to the Red Sea in the Southwest Asia theater of 
operations; including in his August 2003 notice of 
disagreement (page 3) and at his February 2009 Board hearing 
(Board transcript, p 7).  The Veteran has also submitted some 
of his personnel records, however, none of these records 
confirm the Veteran was deployed to the Red Sea.  
Additionally, the Veteran's DD 214 or Certificate from 
release or discharge from active duty does not specify his 
deployment.  An August RO records request shows that the 
Veteran's service treatment records were requested, but not 
his personnel records.  On remand, his personnel records 
should be requested.  

If service in the Southwest Asia theater of operations is 
established, the Veteran should be given a VA examination in 
order to establish whether his fibromyalgia has manifested 
itself to a compensable degree.  

The Veteran has also asserted that he has a psychiatric 
disability, including anxiety and depression, which is 
related to his service.  The Veteran should be given a VA 
examination in order to determine what psychiatric 
disabilities the Veteran has, if any, and whether such 
disabilities are related to his active service.  

Accordingly, the case is REMANDED for the following action:  

1. An appropriate official should either 
obtain the Veteran's service personnel 
records and/or determine whether his 
service on the USS Seattle from November 
1992 to September 1993 was in the 
Southwest Asia theater of operations.  

2. If the Veteran has service in the 
Southwest Asia theater of operations, 
schedule the Veteran for a VA examination to 
determine whether his fibromyalgia has 
manifested itself to a compensable degree.  
The claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  
Specifically, the VA examiner must determine 
whether the Veteran's fibromyalgia requires 
continuous medication for control.  The 
rationale for all opinions must be provided.  
If no opinion can be given without resorting 
to speculation, the examiner should state 
the reasons why no opinion may be given.  

3. Schedule the Veteran for a VA examination 
to determine the nature, extent, and 
etiology of any psychiatric disorder that he 
may have.  The claims folder and a copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any psychiatric disorder found, the 
examiner should indicate whether there is a 
50 percent probability or greater that the 
psychiatric disorder is related to service.  
The examiner should specifically address the 
June and July 2007 VA records which evaluate 
the Veteran's mental health.  The rationale 
for all opinions must be provided.  If no 
opinion can be given without resorting to 
speculation, the examiner should state the 
reasons why no opinion may be given.  

4.  Re-adjudicate the Veteran's claims for 
fibromyalgia and a psychiatric disability, 
including anxiety and depression.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


